Citation Nr: 0107145	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-46 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for ulcers.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
hiatal hernia.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
chronic blood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
presented with which to reopen the veteran's claims for 
service connection for diabetes mellitus, ulcers, a blood 
disability, and a hiatal hernia.  He filed an April 1996 
notice of disagreement regarding these denials, initiating 
this appeal.  

The veteran's appeal was first presented to the Board in 
October 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  Within 
the Board's October 1998 remand, the RO was ordered to issue 
the veteran a statement of the case on the issue of his 
application to reopen his claim for service connection for a 
chronic blood disorder.  Such was accomplished that same 
month.  



FINDINGS OF FACT

1.  In a September 1987 rating action, the RO denied the 
veteran's claims for service connection for diabetes 
mellitus, duodenal ulcer disease, a hiatal hernia, and a 
chronic blood disorder; the veteran did not appeal this 
decision.  

2.  In support of his application to reopen his claims for 
service connection for diabetes mellitus, an ulcer, and a 
hiatal hernia, the appellant has submitted additional service 
medical records.  

3.  In support of his request to reopen his claims, the 
veteran has submitted evidence that must be considered in 
order to fairly decide the merits of these claims.  

4.  The veteran's application to reopen his previously denied 
claim for service connection for a chronic blood disorder was 
denied by the RO in May 1995, and he was so informed via a 
letter dated May 17, 1995.  

5.  The veteran filed a notice of disagreement on April 4, 
1996.  

6.  The veteran was sent a statement of the case on the 
application to reopen his previously denied claim for service 
connection for a chronic blood disorder on October 22, 1998.  

7.  The veteran had until December 21, 1998, to file a timely 
substantive appeal on his application to reopen his 
previously denied claim for service connection for a chronic 
blood disorder.  

8.  The veteran's VA Form 9 substantive appeal on his 
application to reopen his previously denied claim for service 
connection for a chronic blood disorder was received by the 
RO on January 8, 1999.  



CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence 
with which to reopen his claim for service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).  

2.  The appellant has submitted new and material evidence 
with which to reopen his claim for service connection for an 
ulcer.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).  

3.  The appellant has submitted new and material evidence 
with which to reopen his claim for service connection for a 
hiatal hernia.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).  

4.  The veteran's substantive appeal was not filed in a 
timely fashion, and thus his appeal to reopen his previously-
denied claim for service connection for a chronic blood 
disorder must be dismissed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a September 1987 rating decision, the veteran was denied 
service connection for several disabilities, including 
diabetes mellitus, duodenal ulcer disease, a hiatal hernia, 
and a chronic blood disorder.  The RO found no evidence that 
any of these disabilities were either incurred in or 
aggravated by active military service.  He was so informed 
that same month, and did not file a timely appeal.  

The veteran filed an application in April 1994 to reopen his 
claims for service connection for diabetes, an ulcer, a 
hiatal hernia, and a blood disorder. In a May 1995 rating 
decision, the veteran's application to reopen his previously-
denied claims was denied by the RO; he was so informed the 
same month via a letter dated May 17, 1995.  He responded 
with an April 1996 notice of disagreement, initiating an 
appeal of these issues.  A statement of the case was afforded 
him in June 1996.  However, this statement of the case 
concerned only the requests to reopen the claims of service 
connection for diabetes, a hiatal hernia, and an ulcer; his 
request to reopen his claim for service connection for a 
blood disorder was not discussed.  The veteran's VA Form 9 
regarding those issues within the statement of the case was 
filed in October 1996.  

Private and VA medical records submitted by the veteran 
demonstrate recent treatment for several disabilities.  He 
was hospitalized at a VA medical center in April 1994 for 
treatment of alcoholism.  A history of diabetes mellitus was 
also noted.  He has also been privately treated by Dr. T.L., 
M.D., on several occasions during the 1990's.  Dr. L.'s notes 
also make reference to a history of diabetes mellitus, first 
diagnosed in the 1970's.  

In support of his claim, the veteran has also obtained and 
submitted copies of additional service medical records.  
These records, dated in 1965, contain his reported symptoms 
of tenderness in the epigastric region, as well as a 
provisional diagnosis of a peptic and/or duodenal ulcer.  

The veteran testified on his own behalf at a personal hearing 
in July 1997.  He stated that he was first diagnosed with a 
gastrointestinal disability during service, and has had 
gastrointestinal complaints since that time.  He has had to 
take medication for this disability since service separation.  
He also stated that he was frequently ill during service, and 
he suspected these symptoms were the early signs of diabetes 
mellitus; however, he was not formally diagnosed with this 
disability until 1971.  Finally, he testified that he 
incurred a hiatal hernia while loading cargo during service.  

The veteran's appeal was initially presented to the Board in 
October 1998, at which time several issues were remanded for 
additional development.  The RO was also ordered to provide 
the veteran with a statement of the case on the issue of his 
request to reopen his claim for service connection for a 
chronic blood disorder.  Such a statement of the case was 
prepared and mailed to him on October 22, 1998.  However, the 
veteran's substantive appeal on this issue was not received 
until January 8, 1999.  There is no evidence of record that 
the veteran requested an extension of time to file his 
substantive appeal.  

Analysis

I.  New and material evidence

In September 1987, the RO denied the veteran's claims for 
service connection for diabetes mellitus, a hiatal hernia, 
and duodenal ulcer disease; the RO found no evidence that 
these disabilities were either incurred in or aggravated by 
active military service.  In the absence of a timely appeal, 
this RO decision is final and may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his application to reopen his finally-denied 
claims of service connection for diabetes mellitus, a hiatal 
hernia, and duodenal ulcer disease, the appellant has 
submitted private and VA medical evidence, as well as his own 
contentions.  Additionally, the RO has obtained the veteran's 
medical records related to his claim for Social Security 
Disability benefits.  For the purposes of considering whether 
this evidence is new and material, the credibility of the 
presented evidence is presumed, absent a finding that it is 
inherently false or incredible.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  Because at least some of this 
additional evidence is new and material, the veteran's 
application to reopen his claims must be granted.  

Specifically, the veteran has obtained and submitted copies 
of additional service medical records.  These records, dated 
in 1965, contain his reported symptoms of tenderness in the 
epigastric region, as well as a provisional diagnosis of a 
peptic and/or duodenal ulcer.  Comparison of these records 
recently submitted by the veteran with those service medical 
records of record in 1987 at the time his claims were 
originally denied by the RO demonstrates that at least some 
of these records are new; that is, they were not of record at 
the time of the original denial.  For this reason, this 
evidence is new, as defined by 38 C.F.R. § 3.156 (2000).  
Also, the mere fact that the veteran was able to obtain new 
service medical records raises the real possibility that 
additional medical evidence may exist which is directly 
relevant to his claims.  That is because when the veteran's 
claims were initially denied, the RO found no evidence that 
he had incurred or aggravated any of his claimed disabilities 
during service.  Thus, this evidence is likewise material to 
his claims, and is so significant that it must be considered 
in order to fairly decide the merits of each of his claims.  
38 C.F.R. § 3.156 (2000).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's service connection claims for 
diabetes mellitus, a duodenal ulcer, and a hiatal hernia is 
new and material, and therefore, his application to reopen 
these claims must be granted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

II.  Timeliness of the substantive appeal

The veteran also seeks to reopen his previously-denied claim 
for service connection for a chronic blood disorder.  His 
application to reopen was denied by the RO, and he filed a 
timely notice of disagreement, initiating this appeal.  Once 
provided with a statement of the case by the RO, a claimant 
must then file a timely substantive appeal to perfect his 
appeal to the Board.  To be considered timely, the 
substantive appeal must be filed within 60 days from the date 
that the RO mails the statement of the case to the claimant, 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, or within the extended time limits prescribed 
pursuant to a timely-filed request for an extension of time.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302, 
20.303 (2000).  If the claimant fails to file a substantive 
appeal in a timely manner, and fails to timely request an 
extension of time, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993); 
see also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  

In the present case, the deadline for the veteran to file a 
timely substantive appeal or request for additional time was 
December 21, 1998, 60 days after the October 22, 1998 mailing 
of the statement of the case; this represents the later of 
the two deadlines specified above.  The appellant did not 
file his substantive appeal until January 8, 1999, several 
days past the deadline, and there is no evidence of record 
that he filed a request for an extension of time.  Thus, he 
clearly missed the deadline to file a substantive appeal.  
Additionally, he has offered no explanation or arguments 
concerning the timeliness of his substantive appeal.  He was 
afforded a December 2000 letter from the Board seeking his 
contentions on this issue, but he has yet to respond. 

The United States Court of Veterans Appeals (Court) has held 
that the presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties.  Gold v. Brown, 7 Vet. App. 
315, 319-20 (1995) (case which dealt with an allegation of 
non-receipt of notification letter pertaining to eligibility 
for a dependency allowance) [quoting U. S. v. Chemical 
Foundation, 272 U.S. 1, 14-15, (1926)].  Thus, it must be 
presumed that the veteran's statement of the case was 
properly mailed to him on October 22, 1998, and he received 
it shortly thereafter.  No clear evidence is of record or has 
been offered by the veteran which would rebut the presumption 
of regularity given VA officers in discharging their official 
duties.  

Because it has been clearly established that the appellant 
did not file a timely substantive appeal or request for 
additional time, the underlying appeal is beyond the 
jurisdiction of the Board, and must be dismissed.  38 
U.S.C.A. § 7105 (West 1991).


ORDER

1.  The veteran having submitted new and material evidence, 
the petition to reopen his claim for service connection for 
diabetes mellitus is granted.  

2.  The veteran having submitted new and material evidence, 
the petition to reopen his claim for service connection for 
an ulcer is granted.  

3.  The veteran having submitted new and material evidence, 
the petition to reopen his claim for service connection for a 
hiatal hernia is granted.  

4.  As the veteran's substantive appeal is untimely, his 
underlying appeal to reopen his previously-denied claim of 
service connection for a chronic blood disorder is dismissed.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claims for service connection for diabetes 
mellitus, an ulcer, and a hiatal hernia having been reopened, 
these claims should next be considered on the merits.  
However, the Board may not address in its decision questions 
that have not been addressed by the RO without consideration 
as to whether the claimant has been given adequate notice of 
the need to submit evidence or argument on these questions 
and an opportunity to submit such evidence and argument and 
to address these questions at a hearing.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Thus, these claims must be 
remanded to allow the RO to consider the issues of service 
connection for diabetes mellitus, a duodenal ulcer, and a 
hiatal hernia on the basis of all evidence of record, both 
old and new.  Id.  

In addition, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, the veteran's claims for 
service connection for diabetes mellitus, an ulcer, and a 
hiatal hernia must be remanded for additional development and 
adjudication in light of the aforementioned changes in the 
law. 

As is noted above, the veteran has obtained additional 
service medical records, and in so doing, raised the 
possibility that additional medical evidence exists in the 
possession of the U.S. government which has not been obtained 
by the VA.  Specifically, he has asserted that he was treated 
at Womack Army Hospital at Fort Bragg, North Carolina, for 
the disabilities for which he claims service connection.  The 
VA has a statutory duty to assist the veteran in the 
development of the pending claims.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  This duty includes obtaining any and all military 
medical records which may be in the possession of the VA or 
various military service branches.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  The RO must thus contact this 
medical facility, as well as any other medical facility 
which, based on the record, would reasonably be presumed to 
have pertinent medical evidence.  

This claim is thus remanded for the following additional 
development: 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must also ensure that all 
pertinent records of treatment are 
associated with the claims folder, to 
include those of Womack Army Hospital at 
Fort Bragg, North Carolina for the 
veteran's hospitalization during service.  
If no additional medical evidence is 
obtainable, the RO should so state for 
the record.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any medical examinations are 
required by the VCAA, such should be 
accomplished at this time.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The veteran's appeal should then be 
considered based on all evidence of 
record.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



